DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.

Response to Amendments and Arguments
Regarding the anticipation rejection to independent claims under 35 U.S.C. §102(a)(2), the examiner believed that the amendment fails to overcome the anticipation rejection under §102. 
			
a second user input received via the microphone”) using “determine … based on at least one of …”, The prior reference Seixeiro only need to teach ONE alternative to meet the claimed scope (e.g., the second alternative: “the first message”). 

	For example, Seixeiro (Fig. 6, [0055-0058], Fig. 7, [0059]), user requests the virtual assistant to read recently received text messages (i.e., claimed “convert first text included in the first message into speech”), the user determined from the received text messages that a garage door was left open, the user further have a conversation to request the virtual assistant to close the garage door (i.e., claimed “execute an additional operation based on the first message”). Please note, Seixeiro does not need to meet the newly added wherein clauses because the newly added limitations further limit another not-addressed alternative. In addition, the examiner points out that a limitation recites “determine whether to execute an additional operation … based on …”. This claimed scope also includes a situation of not executing an additional operation under one of the listed conditions.

	After performing an update search, the examiner discovered several more relevant references. 
	
	Gruber et al. (US PG Pub. 2014/0195252) discloses that a user could interact with an intelligent automated assistant to send / receive email using a graphical user 

	McWithey (US PG Pub. 2011/0219080) discloses when receiving a text message from a sender, if it is detected a velocity of a mobile device exceed a threshod (e.g., inside a moving vehicle), the email / text response module switches to phone call mode or using speech-to-text method to reply the received text message (Abstract, [0045]). 

	Singhal (US PG Pub. 2015/0289119) discloses when detecting a user is inside a vehicle, the text messaging module changes to a hands-free, eyes-free texting mode using voice commands to retrieve / reply text messages (Abstract, [00154-00158]).
	
	Independent claims 1 and 13 recite a limitation in alternative way by using “at least one of”. A prior art reference only need to teach ONE alternative to meet the claimed scope. If dependent claims further limit not-addressed other alternatives, these 

Claim Rejections - 35 USC § 102
Claims 1, 3-8, 11-13 and 15-22 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gruber et al (US PG Pub. 2014/195252, hereinafter referred to as Gruber).

Regarding claims 1 and 13, Gruber discloses a device and a method (Fig. 1-3, a user interacts with an intelligent automated assistant using touch screen and voice interfaces) comprising:

a communication interface (Fig. 3, [0060], a smart phone to receive/send text messages); 
an input interface including a microphone, an output interface including a speaker (Fig. 3, a smart phone have voice user interface); 
at least one processor; and at least one memory, wherein instructions stored in the memory, are executable by the at least one processor (Fig. 3, a smart phone has processor and memory) to: 
receive a first message through the communication interface from an external device (Fig. 4, [0170-0171] receiving and reply text messages); 
[0163-0164], intelligent automated assistant reads the received text messages after user input using touch screen);
output the speech using the output interface ([0163-0164], [0187-0188], read out the received text messages); 
determine whether to execute an additional operation associated with the first message, based on at least one of a state of the electronic device, the first message, and a second user input received via the microphone ([0173-0185], determining whether to use “hand-free context” mode based on many factors such as if a user is driving a car or user speaks a specific word; Examiner note, the reference only need to teach one alternative to meet this claim limitation); and 
initiate a conversational mode for executing the additional operation based at least partly on the determination ([0185-0086], initiate a hand-free context mode by using voice to reply text messages), 
wherein the conversational mode is initiated when detecting that a prespecified word is included in the second user input (although reference only needs to teach one alternative, to expedite prosecution, the examiner pointed out that Gruber also discloses this alternative [0183], [0191-00192]), and 
wherein the prespecified word includes a command requesting generation and transmission of a reply text to the first message ([0183], [0191-0192]).



Regarding claims 5 and 17, Gruber further discloses prior to determining whether the second user input includes the prespecified word, the conversational mode is initiated for executing the additional operation based on determining ed-that the state of the electronic device is in a prespecified state ([0172], [0179], [0187], when a user is driving a car, intelligent assistant starts “hand-free context” mode to use voice to interact with a user.  Examiner note, the reference only need to teach ONE alternative connected using “OR”).

Regarding claims 6, 7, 18 and 19, Gruber further discloses detect whether a user can view the display using at least one indicator detected by the sensor, prior to determining whether the second user input includes the prespecified word, the conversational mode for executing the additional operation is initiated when the at least one indicator indicates that the user of the electronic device cannot view the display ([0007],[0171], [0184], determine a virtual assistant is in the pocket, out of user’s sight or cannot be reached based on various sensors, activate a hand-free mode which uses voice interface to interact with a user,  Examiner note, the reference only need to teach ONE alternative connected using “OR” / “at least one of”).

Regarding claims 11-12, 20, Gruber further discloses prior to determining whether the second user input includes the prespecified word, the conversational mode is initiated when detecting that another prespecified word is included in the first message ([0183], [0197-0198], [0202], using one of voice commands to initiate hand-free conversation mode).

Regarding claims 21 and 22, Gruber further discloses provide a guide for entering the conversational mode through the output interface based at least partly on the determination; and receive a third user input for entering the conversational mode, through the input interface ([0190], Virtual assistant tells the user how to reply a text message using voice interface such as Fig. 4, “Slide to reply”, Fig. 5A, “you can reply or read it again”, [0185-0186]). 

Claims 1, 3, 4, 13, 15, and 16 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Seixeiro et al (US PG Pub. 2018/0373398, hereinafter referred to as Seixeiro).

Seixeiro discloses a user could use a voice interface to interact with a digital assistant to request the digital assistant to read recently received email messages (Fig. 6, #625, a user speaks a “Can you please read the email messages to me?”, #630, the digital assistant reads the email messages to the user). Seixeiro also discloses depending on the received email, conducting an conversation with the digital assistant to request further operations (Fig. 6, #635, check if a door is closed, Fig. 7, #725 closing a garage door, Fig. 12, #1220, getting a suggestion from the digital assistant  etc.)

Regarding claims 1 and 13, Seixeiro discloses a method and a device (Fig. 5, users interact with their digital assistant to request various information) comprising:

receiving a first message through a communication interface from an external device (Fig. 6, #625,  [0057], user receives email messages from other users); 
in response to receiving a first user input associated with the first message through an input interface including a microphone, converting first text included in the first message into speech (Fig. 6, #625, [0058], a user speaks a voice command to his digital assistant: “Can you please read the email messages to me?”; #630; the digital assistant reads emails to the user; Fig. 28 shows microphone #2834 and speaker #2852);
outputting the speech through an output interface of the electronic device including a speaker (Fig. 6, #630, [0059], digital assistant reads email messages to the user); 
determining whether to execute an additional operation associated with the first message, based on at least one of a state of the first electronic device, the first message, and a second user input received via the microphone (Fig. 6, #635, [0058], based on the received email message, “can you find out if he left for school and forget to close the door?”, the digital assistant replied “Sure, I’ll send him a text message”; Fig. 7, [0059], based on the received message, request the virtual assistant to close the garage door. Note, the prior reference only need to teach ONE alternative recited using “at least ONE of ”); and 
initiate a conversational mode for executing the additional operation based at least partly on the determination (Fig. 6, [0056-0058], further have a conversation with the digital assistant to execute additional operation to close a garage door).

Regarding claims 3, 4, 15 and 16, these dependent claims further limit the third alternative recited using “at least one of”. Seixeiro only need to teach one alternative (“the first message”). Further limit a not-addressed alternative does not affect the rejection. In other words, Seixeiro meets the claimed scope defined these dependent claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIALONG HE whose telephone number is (571)270-5359.  The examiner can normally be reached on Monday-Thursday, 7:00AM-4:30PM, ALT. Fridays, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JIALONG HE/Primary Examiner, Art Unit 2659